Citation Nr: 0505173	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-21 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a chronic low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1989 to May 1992, 
and from September 1999 to September 2002.

Initially, the Board of Veterans' Appeals (Board) notes that 
although the regional office (RO) has identified the 
veteran's service-connected low back disability as chronic 
low back pain, since pain alone is not ordinarily considered 
a disability for Department of Veterans Affairs (VA) benefits 
purposes, the Board has recharacterized the disability as a 
chronic low back disorder.


FINDING OF FACT

The veteran's service-connected low back disorder is 
manifested by symptoms in an unexceptional disability picture 
that approximate slight limitation of motion or 
characteristic pain on motion, and moderate incomplete 
paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for a chronic low back 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321 (2004), 4.25, 4.71a, Diagnostic Codes 
5292, 5293, 5295, 4.124a, Diagnostic Code 8520 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that although the Board may 
not been in complete compliance with every aspect of the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA), with respect to the 
veteran's claim, as a result of the Board's decision to grant 
the 30 percent rating requested by the veteran and his 
representative at the time of the veteran's hearing before 
the Board in May 2004 (transcript (T.) at pp. 5-6), the Board 
finds that any failure to notify and/or develop the claim 
pursuant to the VCAA cannot be considered prejudicial to the 
veteran.  The Board will therefore proceed to address the 
claim on the merits.

The history of the veteran's low back disability shows that 
service connection was granted for chronic low back pain by a 
December 2002 rating decision and a 10 percent rating was 
assigned, effective from October 2002, based on service 
medical records and the results of November 2002 VA spine 
examination.

Service medical records reflect a denial of any history of 
recurrent back pain during the veteran's first period of 
enlistment and at the time of a periodic physical examination 
in May 1996.  

However, service medical records also include medical board 
findings from May 2002 that noted the veteran's chief 
complaint of low back pain since sustaining a back injury 
while lifting tires in September 2000.  X-rays at that time 
were noted to demonstrate spondylolisthesis of the 
lumbosacral area.  It was also noted that the veteran had 
thereafter been treated with medications, activity 
modification, and physical therapy without relief.  The 
veteran also reported some radiating pain down the left lower 
extremity, pain into the thigh, and episodes of pain and 
numbness down as far as the calf.  X-rays at this time were 
noted to reveal a grade I spondylolisthesis at the L5-S1 
level, anterolisthesis.  Magnetic resonance imaging MRI) 
revealed no herniated discs but confirmed grade I 
spondylolisthesis of L5 on S1.  The diagnosis was grade I 
spondylolisthesis with mild left-sided sciatica without 
neurologic deficit but with significant functional loss.

Medical evaluation board proceeding findings noted the above 
diagnosis and further indicated that the condition originated 
in service and did not exist prior to service.  

VA spine examination in November 2002 revealed that the 
veteran reported a history of chronic midline low back pain 
which had its onset when lifting a tire during service in 
September 2000.  The veteran noted that pain occasionally 
radiated to the left lateral thigh.  He also complained of 
occasional give-way of the left leg, usually associated with 
pain in that region.  The veteran denied any specific flare-
ups of low back pain, but had a typical pattern of good days 
and bad days.  He complained of parasthesias along the 
lateral left thigh and back pain was reportedly aggravated by 
sitting greater than two hours or standing greater than 30 to 
45 minutes.  The veteran denied having lost any time from 
work as a security guard as a result of his back, and was 
able to do some household indoor and outdoor maintenance 
activities that would decrease on bad days.  He no longer 
participated in bike riding, weightlifting, or running, but 
continued to fish and hunt.

Examination at this time revealed no postural defects.  Heel 
and toe walking were intact.  The veteran was able to flex 
the low back to 95 degrees with some soreness in the back but 
no "major" pain.  Extension was from 0 to 15 degrees, and 
right and left lateral bending was from 0 to 20 degrees.  
There was no fatigability or incoordination noted on 
repetitive motion of the low back.  No palpable paraspinous 
muscle spasm was noted over the lumbar region.  Straight leg 
raising was negative bilaterally.  Reflexes were 2+ and 
symmetrical and there was a subjective decrease in sensation 
over the lateral left foot using 10-gram monofilament 
testing.  MRI scan of the lumbar region in February 2001 was 
interpreted to reveal a grade I anterolisthesis of L5 on S1 
with no disruption.  There was also a bilateral pars defect 
and mild to moderate bilateral neural foraminal narrowing.  
The impression was grade I anterolisthesis L5 on S1 with 
chronic low back pain.

At the veteran's hearing before the Board in May 2004, the 
veteran testified that he was no longer able to do all the 
tasks he was able to do prior to his back injury in service 
(T. at p. 3).  On a daily basis, his lower back pain could 
incapacitate him to the point where he must lay down and take 
medication (T. at p. 3).  Currently, he was under the care of 
a VA outpatient clinic (T. at p. 3).  He was also undergoing 
physical therapy and was on medication for pain management 
(T. at p. 3).  He experienced daily back pain of 
approximately 2 to 3 on a scale of 10, and once or twice a 
week, he would experience pain of 8 or 9 that would cause him 
to be totally incapacitated (T. at p. 4).  Since the 
veteran's last VA examination in November 2002, he had been 
to a VA outpatient clinic and a private hospital for physical 
therapy (T. at p. 5).  The veteran and his representative 
believed that a fair rating for the veteran's service-
connected low back disorder would be 30 percent (T. at pp. 5-
6).


II.  Analysis

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage of infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

As was noted previously, service connection was granted for 
chronic low back pain by a December 2002 rating decision and 
a 10 percent rating was assigned, effective from October 
2002.  The 10 percent evaluation was assigned based on 
medical findings of slightly limited motion of the lumbar 
spine or demonstrable deformity of a vertebral body from 
fracture with limited motion or muscle spasm.  The Board is 
in agreement with the RO's application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  This Diagnostic Code 
specifically provides for the evaluation of limitation of 
motion of the lumbar spine.  Pursuant to this Diagnostic 
Code, where limitation of motion is slight, a 10 percent 
evaluation is provided.  Where limitation of motion is 
moderate, an evaluation of 20 percent is provided.  When 
limitation of motion is severe, an evaluation of 40 percent 
is provided.  

Alternatively, the Board finds that the veteran could have 
been assigned a 10 percent rating for lumbosacral strain with 
characteristic pain on motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  

Pertinent amendments to 38 C.F.R. § 4.71a of the Schedule for 
Rating Disabilities, effective September 23, 2002 and 
relating to intervertebral disc syndrome, were to the effect 
that under Code 5293, evaluation of intervertebral disc 
syndrome (preoperatively or postoperatively) was based either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A note following this Code defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Under the revised regulations effective September 2003, 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees or, muscle spasm, guarding, 
or localized tenderness not resulting in an abnormal gait or 
spinal contour warrants a 10 percent rating; forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or combined range of motion of the 
thoracolumbar spine greater than 120 degrees or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
spinal contour such as scoliosis, reversed lordosis, or 
kyphosis warrants a 20 percent rating; and favorable 
ankylosis or forward flexion of the thoracolumbar spine of 30 
degrees or less warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (effective as of 
September 26, 2003).  Diagnostic Code 5293 was renumbered 
Diagnostic Code 5243, effective September 26, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held where a diagnostic code is not predicated on 
limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, the 
General Counsel for VA has issued an opinion in which it was 
held that 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with an injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).  

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, indicates that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

With respect to the veteran's entitlement to an increased 
rating, the Board is mindful of the fact that it will be 
necessary to consider former Diagnostic Codes 5292 and 5295, 
in addition to the criteria arising out of revisions to the 
Codes relating to spine disabilities effective in and after 
September 2002.  As was noted earlier, the Board is in 
agreement with the application of former Diagnostic Code 
5292, and alternatively, Diagnostic Code 5295 as a basis to 
maintain the existing 10 percent rating based on the results 
from the November 2002 VA spine examination.  However, the 
Board does not find that these Codes provide any basis to 
award a rating higher than 10 percent.  More specifically, 
the Board finds that the limitation of motion noted on VA 
examination demonstrated 95 degrees of flexion and 20 degrees 
of lateral bending, which the Board finds consistent with 
slight limitation of lumbar motion under former Code 5292 or 
characteristic pain on motion under former Code 5295.  The 
Board does not find that such limitation is consistent with 
either moderate or severe limitation of lumbar motion or 
muscle spasm or enough findings of severe lumbosacral strain 
to warrant a higher rating under either former Diagnostic 
Codes 5292 and 5295.  The Board also notes that pain is 
already contemplated in the currently assigned 10 percent 
rating under former Diagnostic Code 5295 which provides for a 
10 percent for characteristic pain on motion, and under 5295, 
since there is no additional loss of motion or functional 
disability based on pain that is not already compensated with 
the 10 percent rating under former Diagnostic Code 5295.  

Having established that the veteran is not entitled to an 
evaluation in excess of 10 percent under either former 
Diagnostic Codes 5292 and 5295, the Board will further 
examine whether any of the recent revisions to the rating 
criteria for the spine will entitle the veteran to a higher 
rating.  In this regard, the Board finds that considering the 
medical evidence of record in a light most favorable to the 
veteran, the August 2002 revisions do provide a basis for a 
30 percent rating.  Those criteria rate intervertebral disc 
syndrome either on the basis of incapacitating episodes or by 
combining chronic orthopedic and neurologic manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Here, there is no 
medical evidence of incapacitating episodes that have been 
shown to require periods of bed rest prescribed by a 
physician and treated by a physician.  However, as was noted 
above, the veteran's orthopedic disability may be assessed at 
10 percent based on limitation of motion that is mechanical 
in nature.  In addition, there is evidence of disc pathology 
at L5-S1 in diagnostic findings both before and after 
service, and based on subjective decrease in sensation over 
the left lateral foot as noted in recent examination, the 
Board finds that it may assign a 20 percent rating for 
sensory involvement of the sciatic nerve under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2003) (moderate incomplete 
paralysis of the sciatic nerve).  

Thus, when combining 10 percent orthopedic and 20 percent 
neurological disability pursuant to 38 C.F.R. § 4.25 (there 
are no other service-connected disabilities) under the 
criteria in effect under Diagnostic Code 5293 as of August 
2002, the Board finds that a 30 percent rating is warranted 
for the veteran's service-connected low back disorder.  A 
higher rating is simply not warranted as the veteran's 
neurological symptoms are not consistent with objective 
findings of moderately severe or greater disability and his 
limitation of motion loss related to his orthopedic 
disability is not more than slight.

The Board further notes that in considering the even more 
recent revisions to the spine criteria effective September 
2003, even a rating in excess of 10 percent would not be 
warranted.  More specifically, based on the Board's review of 
these criteria, a higher rating would be permitted for 
ankylosis of the lumbar spine, but ankylosis of the entire 
lumbar spine is not indicated.  Moreover, intervertebral disc 
syndrome is now rated by the higher evaluation of a 
combination of orthopedic disability with other service-
connected disabilities or a combination of incapacitating 
episodes and other service-connected disabilities, and the 
Board finds that due to a lack of evidence of any 
incapacitating episodes that have resulted in bed rest 
prescribed by a physician, no limitation of motion beyond 
that which is contemplated by a 10 percent rating, and no 
other service-connected disabilities, the application of the 
new criteria would not warrant more than a 10 percent rating. 

Finally, the Board has additionally considered a higher 
rating for the veteran's chronic low back disorder under 
38 C.F.R. § 3.321, and finds that the veteran's disability, 
while clearly disabling, has not been manifested by symptoms 
that are so unusual or exceptional, with such related factors 
as frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  

Therefore, the Board concludes that the veteran is entitled 
to a higher rating of 30 percent for his chronic low back 
disorder under former Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).


ORDER

Entitlement to a 30 percent rating for the veteran's chronic 
low back disorder is granted, subject to controlling 
regulations affecting the payment of monetary awards.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


